CHARLES J. SCHÜCK, Judge.
Claimant presents its claim in the amount of $50.00 for transportation charges occasioned by making a shipment of certain equipment from Charleston to Huntington, West Virginia, and the return of same to Charleston upon rejection of the equipment at Huntington.
From the record it seems that the equipment was intended for Marshall College and for some reason, not apparent, the authorities at Huntington repudiated the contract or order theretofore entered into or given through the board of control, and claimant was obliged to pay freight charges to Huntington and return on the equipment in question. The board of control, through its officers, in a communication sent to this court, stated substantially that the claim should be paid and that the board of control feels that it is a just claim and that compensation should be made accordingly to the company claimant. The position of the board of control in the matter is affirmed by the office of the attorney general 'hrough its assistant, in the approval that is likewise submitted with the communication of the board of control. Under the circumstances and the facts presented to us we therefore mal-e a recommendation that the sum of fifty dollars ($50.00) be paid in full settlement of the claim and recommend to the Legislature that the appropriation be made in accordance with the said findings.